Citation Nr: 1817191	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1969 to December 1971, with service in the Republic of Thailand from October 1969 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded for additional development in June 2014 And April 2017.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2017, the Board previously directed the AOJ to refer this case to the Joint Services Records Research Center (JSRRC), in order for them to review records regarding the Veteran's unit for herbicide exposure, particularly during his service in the Republic of Thailand.  In a June 2017 request, the AOJ only asked for a review of records from October 1969 to December 1969; no request for any subsequent periods of service from January 1970 through October 1970 were made.  Moreover, JSRRC's response received in August 2017 indicated that they only looked at records from February to October 1969; a majority of those records reviewed do not, therefore, appear to have been related to the Veteran's period of service.  In order for the Board to ensure compliance with its prior remand instructions, the case must be remanded at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran, asking him to submit additional information regarding his duties as a Movement Specialist while service in Thailand.  

2.  Send a request (or multiple requests that encompass the entirety of the Veteran's period of service in the Republic of Thailand, i.e., from October 1969 through October 1970) to JSRRC regarding verification of herbicide exposure for the Veteran's unit.  If possible, JSRRC should indicate what the Veteran's unit's daily duties as a Movement Specialist would have been during his period of service.  JSRRC's response (or responses if multiple requests must be made) should be associated with the claims file.  

3.  Following any additional indicated development, the AOJ must review the claims file and readjudicate the Veteran's claim for service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

